Citation Nr: 0304977	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  92-19 315 	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether clear and unmistakable error was committed by VA when 
the veteran's disability rating was reduced from 100 percent 
to 70 percent, effective July 20, 1946.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION


The veteran had active military service from May 1944 to July 
1945.
 
This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision.  In 
April 1993 the Board denied the veteran's claim that a rating 
action of February 12, 1947, was clearly and unmistakably 
erroneous.  In a February 1994 decision on reconsideration, 
an expanded panel of the Board denied the claim.  On appeal, 
the United States Court of Veterans Appeals (Court), pursuant 
to a Joint Motion For Remand, vacated the Board's February 
1994 reconsideration decision, and ordered the Board to 
consider the case consistent with the instructions in the 
joint motion.  In a February 1996 decision the Board again 
denied the veteran's claim.  The Court affirmed that decision 
in February 1998.  Thereafter, the U.S. Court of Appeals for 
the Federal Circuit vacated the Court's opinion and remanded 
the case for further proceedings.  The Court issued an 
opinion in February 2002 again affirming the Board's February 
1996 decision.  In March 2002 the veteran filed a motion for 
reconsideration.  In September 2002 the veteran's counsel 
filed a notice that the veteran had died on September [redacted] 
2002.  By decision dated in November 2002, the Court ordered 
the February 1996 Board decision vacated and dismissed the 
appeal.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1944 to July 1945.

2.	On October 21, 2002 the Board received a copy of a 
certificate of death which indicated that the veteran died on 
September [redacted] 2002.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).



ORDER

The appeal is dismissed.




		
CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



